UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
___________________________________________

EDDIE HAMELL,

                               Plaintiff,

v.                                                          6:16-CV-0991
                                                            (GTS/ATB)
CITY OF UTICA; MICHAEL CERMINARO,
individually and in his official capacity; MICHAEL
D’AMBRO, individually and in his official
capacity; and TRICIA NICHOLSON, individually
and in her official capacity,

                        Defendants.
___________________________________________

APPEARANCES:                                                OF COUNSEL:

EDDIE HAMELL, 16-B-1395
Plaintiff, Pro Se
Attica Correctional Facility
Box 149
Attica, NY 14011

HON. WILLIAM M. BORRILL                                     ZACHARY OREN, ESQ.
Corporation Counsel, City of Utica                          Assistant Corporation Counsel
  Counsel for Defendants
1 Kennedy Plaza, 2nd Floor
Utica, NY 13502

GLENN T. SUDDABY, Chief United States District Judge

                                      DECISION and ORDER

       Currently before the Court, in this pro se civil rights action filed by Eddie Hamell

(“Plaintiff”) against the City of Utica, Officer Michael Cerminaro, Sergeant Michael D’Ambro,

and Investigator Tricia Nicholson (“Defendants”), is Defendants’ motion for summary judgment.

(Dkt. No. 173.) For the reasons set forth below, Defendants’ motion for summary judgment is

granted in part and denied in part.
I.     RELEVANT BACKGROUND

       A.      Plaintiff's Second Amended Complaint

       Generally, in his Second Amended Complaint, Plaintiff asserts ten causes of action.

(Dkt. No. 156, at 15-45 [Second Am. Compl.].) First, Plaintiff asserts a claim against Defendant

Cerminaro for the use of excessive force under the Fourth Amendment and 42 U.S.C. § 1983

arising from the force used against him on September 18, 2013. (Id. at 15-17.) More

specifically, Plaintiff alleges that Defendant Cerminaro used excessive force against him by (a)

grabbing his arm, (b) twisting his arm behind him and placing him into a submission hold, (c)

pushing him toward the rear of his girlfriend’s vehicle, and (d) pulling his jacket over his head

and placing him in a choke-hold. (Id.)

       Second, Plaintiff asserts a claim against Defendant Cerminaro for unlawful seizure and

arrest under the Fourth Amendment and 42 U.S.C. § 1983. (Id. at 21-26.) More specifically,

Plaintiff alleges that Defendant Cerminaro unlawfully seized and arrested him despite the fact

that he was attempting to comply with Defendant Cerminaro’s order to go home. (Id.)

       Third, Plaintiff asserts a claim against Defendants Cerminaro and D’Ambro for excessive

force under the Fourth Amendment and 42 U.S.C. § 1983, arising from the subsequent use of

force against him on September 18, 2013. (Id. at 21-26.) More specifically, Plaintiff alleges that

Defendants Cerminaro and D’Ambro used excessive force against him when (a) Defendant

D’Ambo tackled him and Defendant Cerminaro to the ground following the events giving rise to

the First Claim, which resulted in Plaintiff’s face hitting the ground and his right hand being

crushed under his chest, (b) Defendant D’Ambro placed him a choke-hold and remained on top

of his back while Defendant Cerminaro demanded he give them his right arm, (c) Defendant


                                                 2
Cerminaro used his Taser in dart mode in the area of Plaintiff’s lower back, and (d) Defendant

Cerminaro then twice used his Taser in drive-stun mode in the area of Plaintiff’s left leg. (Id.)

       Fourth, Plaintiff asserts a claim against Defendant D’Ambro for unlawful seizure and

arrest under the Fourth Amendment and 42 U.S.C. § 1983. (Id. at 26-29.) More specifically,

Plaintiff alleges that Defendant D’Ambro seized him when he intervened in the altercation

between Plaintiff and Defendant Cerminaro, transported Plaintiff to the Utica Police Department,

and caused him to be arrested. (Id.)

       Fifth, Plaintiff asserts a claim against Defendants Cerminaro and D’Ambro for

intentional infliction of emotional distress under New York tort law. (Id. at 29-31.) More

specifically, Plaintiff alleges that Defendants Cerminaro and D’Ambro’s use of excessive force

and subsequent restraint on his liberty resulted in emotional distress in the form of nightmares

and loss of sleep as well as continuous physical pain. (Id.)

       Sixth, Plaintiff asserts a claim against Defendant Nicholson for unlawful seizure and

arrest under the Fourth Amendment and 42 U.S.C. § 1983. (Id. at 31-34.) More specifically,

Plaintiff alleges that Defendant Nicholson (a) conducted an investigation into the larceny at

Walmart for which Plaintiff was arrested, including a search of the vehicle belonging to

Plaintiff’s girlfriend that was at the scene during the incident, and (b) filed a criminal complaint

against Plaintiff charging him with the larceny. (Id.)

       Seventh, Plaintiff asserts a claim against Defendants Cerminaro, D’Ambro, and

Nicholson for false imprisonment under the Fourth Amendment and 42 U.S.C. § 1983. (Id. at

34-37.) More specifically, Plaintiff alleges that the actions of Defendants Cerminaro, D’Ambro,

and Nicholson in detaining and arresting him constituted false imprisonment. (Id.)


                                                  3
       Eighth, Plaintiff asserts a claim against Defendants Cerminaro, D’Ambro, and Nicholson

for malicious prosecution under the Fourth Amendment and 42 U.S.C. § 1983. (Id. at 37-42.)

More specifically, Plaintiff alleges that Defendants arrested and prosecuted him without probable

cause and with malice as a means to justify their use of excessive force, that he suffered a post-

arraignment deprivation of liberty as a result, and that the prosecution was terminated in his

favor because the Assistant District Attorney made a motion to dismiss the indictment, which

was granted. (Id.)

       Ninth, Plaintiff asserts a claim against Defendant City of Utica for municipal liability

under 42 U.S.C. § 1983 based on the actions of Defendants Cerminaro, D’Ambro, and

Nicholson. (Id. at 42-43.) More specifically, Plaintiff alleges that Defendant City of Utica was

deliberately indifferent to the actions of the other Defendants, that it maintained a custom or

policy of allowing such unconstitutional actions, that it inadequately trained or supervised the

other Defendants, and that it failed to investigate and/or discipline the other Defendants for their

actions. (Id.)

       Tenth, and last, Plaintiff asserts a claim against all Defendants for deprivation of his

rights protected by the constitutional and tort laws of New York State, which includes claims for

battery, false arrest, false imprisonment, and malicious prosecution based on the actions

underlying his federal claims. (Id. at 44-45.)

       B.        Defendants’ Counterclaims

       In their Answer to the Second Amended Complaint, Defendants Cerminaro, D’Ambro,

and City of Utica asserted two counterclaims against Plaintiff: (1) a claim of assault under New

York tort law; and (2) a claim of battery under New York tort law. (Dkt. No. 162, at 13-14

[Defs.’ Answer].)

                                                 4
       C.      Undisputed Material Facts on Defendants’ Motion for Summary Judgment

       Unless otherwise noted, the following facts were asserted and supported with accurate

record citations by Defendants in their Statement of Material Facts and expressly admitted by

Plaintiff in his response thereto or denied without appropriate record citations supporting his

denial. (Compare Dkt. No. 173, Attach. 20 [Defs.’ Rule 7.1 Statement] with Dkt. No. 193,

Attach. 1 [Pl.’s Rule 7.1 Resp.].)

       1.      The incident on September 18, 2013, began when Walmart loss prevention officer

Rashawn Romney noticed what he felt was suspicious activity by Latresea Jones, Plaintiff, and

Lasonja Pulluaim, and he subsequently monitored their movements.

       2.      Mr. Romney called the Utica Police Department because Ms. Jones had stolen

merchandise in the past.

       3.      Walmart security cameras show Ms. Jones, Plaintiff, and Ms. Pulluaim meeting in

an aisle, where Ms. Jones took items from Plaintiff’s cart, put them into her own cart, and exited

Walmart without purchasing the items.

       4.      Upon arriving at Walmart, Defendant Cerminaro saw Mr. Romney trying to

               detain

Ms. Jones outside the exit.

       5.      After arresting Ms. Jones, Defendant Cerminaro drove towards the entrance

closest to the loss prevention office and saw Mr. Romney running toward this car.

       6.      Mr. Romney informed Defendant Cerminaro that Plaintiff, who was standing




                                                 5
nearby, was helping Ms. Jones.1

       7.      Defendant Cerminaro got out of the car to talk to Plaintiff, who was “mouthy”

towards Defendant Cerminaro.

       8.      The incident became physical when Defendant Cerminaro made contact with

Plaintiff and the two came to rest near the fender/trunk of Ms. Pulluaim’s car.2

       9.      After approximately 15 seconds, Defendant D’Ambro arrived on the scene at the

same time Plaintiff and Defendant Cerminaro came away from the rear part of Ms. Pulluaim’s

car. Seeing the two struggling, Defendant D’Ambro tackled both Plaintiff and Defendant

Cerminaro to the ground.

       10.     For the next 13 seconds, the surveillance video shows Defendant Cerminaro,

Defendant D’Ambro, and Plaintiff in one pile on the ground.




       1
                Plaintiff denies this asserted fact in part, stating that he does not know what
information was provided to Defendant Cerminaro by Mr. Romney. (Dkt. No. 193, Attach. 1, at
¶ 6 [Pl.’s Rule 7.1 Resp.].) Plaintiff’s lack of knowledge does not create a genuine dispute of
fact. See Davis v. City of Syracuse, 12-CV-0276, 2015 WL 1413362, at *2 (N.D.N.Y. Mar. 27,
2015) (Suddaby, J.) (“On a motion for summary judgment, denials of fact that are based on a
lack of personal knowledge, mere information or belief, and/or inadmissible evidence are
insufficient to create a genuine dispute.”); In re Horowitz, 14-CV-36884, 2016 WL 1039581, at
*1 n.2 (Bankr. S.D.N.Y. Mar. 15, 2016) (stating that, “[o]n a motion for summary judgment,
denials based on a lack of knowledge or information sufficient to form a belief are insufficient to
contest a disputed fact . . . . Similarly, a response contending to neither admit or deny an
allegation does not create a genuine issue of fact”); accord, Piacente v. Int'l Union of Bricklayers
& Allied Craftworkers, 11-CV-1458, 2015 WL 5730095, at *2 n.3 (S.D.N.Y. Sept. 30, 2015).
This fact is therefore deemed admitted.
       2
              Plaintiff denies Defendants’ asserted fact to the extent it states that Defendant
Cerminaro actually arrested him at this time. (Dkt. No. 193, Attach. 1, at ¶ 8 [Pl.’s Rule 7.1
Resp.].) The Court agrees that the video evidence cited by Defendants does not establish that
Defendant Cerminaro was arresting Plaintiff (as opposed to merely detaining him) at this time.
The Court therefore has omitted any reference to an arrest in this paragraph.

                                                 6
       11.       Then the video shows Defendant Cerminaro arise from the pile, draw his Taser,

and deploy it.

       12.       The video shows that, after the first five-second Taser cycle, Defendant

Cerminaro bent over to deploy the Taser in drive-stun mode into Plaintiff’s leg/calf for an

additional two cycles as Defendant D’Ambro continued to wrestle with Plaintiff on the ground in

some type of neck hold.

       13.       When the parties were on the ground, Plaintiff’s hands were underneath his body

and not visible to Defendant Cerminaro or Defendant D’Ambro.

       14.       At this point, the parties were positioned on the ground by the left front portion of

Defendant Cerminaro’s patrol car, which partially obscured the surveillance camera’s view.

However, the parties concede that a third Taser deployment concluded Defendants’ use of force

on Plaintiff, and that Plaintiff was secured in handcuffs shortly thereafter.

       15.       When Defendants used force on Plaintiff, they had not checked him for weapons.3

       16.       Defendants generally knew Plaintiff as someone with a history of carrying a

firearm or being in the company of others who possess firearms .4


       3
               Plaintiff denies this asserted fact, but cites only record evidence that does not
actually controvert the asserted fact. (Compare Dkt. No. 173, Attach. 20, at ¶ 16 [Defs.’ Rule
7.1 Statement] with Dkt. No. 193, Attach. 1, at ¶ 16 [Pl.’s Rule 7.1 Resp.].) This fact is therefore
deemed admitted. See Archie Comic Publ’ns, Inc. v. DeCarlo, 258 F. Supp. 2d 315, 319
(S.D.N.Y. 2003) (holding that “the facts set forth in [plaintiff’s] statement are deemed
established” where defendant denied assertions in plaintiff’s S.D.N.Y. Local Rule 56.1 statement
but declined to provide record citations in support).
       4
               Plaintiff denies this asserted fact in part, but, based on his citation, appears to
admit that he had previously been involved in a shooting. (Dkt. No. 193, Attach. 1, at ¶ 17 [Pl.’s
Rule 7.1 Resp.].) He has not otherwise cited record evidence that would support his denial of the
remainder of this asserted fact. However, the Court finds that Defendants’ characterization that
Plaintiff was known to be “armed and dangerous” is not supported by the cited record evidence.

                                                   7
       17.     When Defendant Cerminaro originally began the physical interaction with

Plaintiff, Defendant Cerminaro was alone and outnumbered two-to-one by Plaintiff and Ms.

Pulluiam.5

       18.     There is no indication in the record that Ms. Pulluaim had been checked for

weapons at that point.6

       19.     Several other patrol cars arrived on the scene to assist. Plaintiff was taken to

Police Officer Washington’s car, where Defendant Cerminaro removed the two Taser probes

from Plaintiff’s back. Plaintiff was then placed in the car and transported to the Utica Police

Station along with Ms. Jones and Ms. Pulluaim.

       20.     Defendant Cerminaro told Defendant D’Ambro that he had injured his hand and

knee during the altercation with Plaintiff. Defendant D’Ambro advised him to get medical

attention, which he did at Saint Elizabeth’s Hospital. Defendant Cerminaro was discharged from

the hospital, he completed the necessary officer injury/exposure report, and he updated the

Logistics & Resources Unit about his injuries.




The Court has therefore rephrased this portion of the asserted fact to more closely track the
language used within the evidence relied upon by Defendants.
       5
                See, supra, note 3 of this Decision and Order. (Dkt. No. 193, Attach. 1, at ¶ 19
[Pl.’s Rule 7.1 Resp.].)
       6
                See, supra, note 3 of this Decision and Order. (Dkt. No. 193, Attach. 1, at ¶ 21
[Pl.’s Rule 7.1 Resp.].) The Court has omitted the portion of Defendants’ asserted fact related to
Ms. Pulluiam’s “white over coat” because, although the video does show someone wearing
something white on his or her upper body, and a separate video shows Ms. Pulluaim wearing a
white coat less than eight minutes before, it is impossible to tell from the surveillance video
whether such clothing is an overcoat as described by Defendants or whether it would be capable
of “easily concealing” a weapon. (Dkt. No. 173, Attach. 20, at ¶ 21 [Defs.’ Rule 7.1 Statement].)


                                                 8
       21.     Plaintiff complained of a back injury and said he wanted to go to the hospital for

treatment. Plaintiff was transported to Saint Elizabeth’s Hospital by the Utica Fire Department.

At the hospital, Plaintiff was given medical attention and discharged within hours, after which he

was returned to the police station.

       22.     Defendant Nicholson investigated the incident after Defendant D’Ambro

contacted the Criminal Investigations Division about a grand larceny investigation at Walmart.

She contacted Defendant D’Ambro, who informed her that Mr. Romney was the one who called

the police about the larceny in progress, and that they found merchandise totaling $1,086.78.

       23.     Defendant Nicholson obtained a supporting deposition from Mr. Romney and

reviewed the Walmart surveillance videos, from which she concluded that Plaintiff, Ms. Jones,

and Ms. Pulluaim were acting in concert and that there was probable cause to believe that the

property inside the car and in the cart was stolen from Walmart; all three were charged with

grand larceny in the fourth degree.7




       7
                Plaintiff accepts this asserted fact in part and denies it in part. (Dkt. No. 193,
Attach. 1, at ¶ 26 [Pl.’s Rule 7.1 Resp.].) However, Plaintiff fails to indicate which portion of
the asserted fact he intends to deny. Such a partial denial is ineffective. See Willis v. County of
Onondaga, 14-CV-1306, 2016 WL 7116126, at *5, n.10 (N.D.N.Y. Dec. 6, 2016) (“This partial
denial is ineffective . . . [because] it fails to specify which part of the fact is denied as required
by Local Rule 7.1(a)(3).”). Additionally, the evidence cited by Plaintiff does not (a) dispute that
Defendant Nicholson obtained a supporting deposition from Mr. Romney and reviewed the
surveillance video, or (b) create a genuine dispute of material fact regarding what Defendant
Nicholson concluded. Plaintiff may deny that he was not in fact acting in concert with Ms.
Jones, but such denial does not speak to the asserted fact, which involves what Defendant
Nicholson concluded. See Yetman v. Capital Dis. Trans. Auth., 12-CV-1670, 2015 WL
4508362, at *10 (N.D.N.Y. July 23, 2015) (citing authority for the point of law that the summary
judgment procedure involves the disputation of asserted facts, not the disputation of implied
facts). This fact is therefore deemed admitted.

                                                  9
       24.     Defendant Cerminaro and Defendant D’Ambro reported their use of force and

filled out the accompanying Use of Force Reports.

       25.     Lieutenant Scott Cifonelli investigated the use of force, including the Walmart

surveillance video, and found that such force was within the scope of the Utica Police

Department’s Policy and Procedures Manual.

       26.     The affidavit of Police Officer David Poccia, the Utica Police Department’s

Accreditation Program Manager states that, “[s]ince 2009 to date, the Utica Police Department

has been an Accredited Agency by the New York State Accreditation Council.”

       27.     The accreditations process requires compliance with 133 standards in order to

become an accredited agency for the time period at issue.

       28      A yearly compliance form must be completed to verify compliance with each

standard.

       29.     On or about January 15, 2014, Plaintiff was indicted for grand larceny in the

fourth degree under N.Y. Pen. L. § 155.30(1) and resisting arrest under N.Y. Pen. L. § 205.30.

       30.     On or about March 19, 2014, the Assistant District Attorney for Oneida County

had the indictment against Plaintiff dismissed in satisfaction of a guilty plea on an unrelated

indictment (which resulted in a substantial period of incarceration for Plaintiff) and for other

reasons.

       D.      Parties’ Briefing on Defendants’ Motion for Summary Judgment

               1.      Defendants’ Memorandum of Law

       Generally, in their motion for summary judgment, Defendants make seven arguments.

(Dkt. No. 173, Attach. 21, at 7-34 [Defs.’s Mem. of Law].) First, Defendants argue that


                                                 10
summary judgment should be granted on Plaintiff’s Second, Fourth, Seventh, and Tenth Claims

because there was probable cause to support Plaintiff’s arrest. (Id. at 7-10.) More specifically,

Defendants argue that, as to Plaintiff’s initial encounter with Defendant Cerminaro, probable

cause existed as the result of information received from Walmart employee Mr. Romney, who

informed Defendant Cerminaro that (a) he had monitored Plaintiff, Ms. Jones, and Ms. Pulluaim

in the store, (b) he observed them acting suspiciously, (c) he saw one of the women leave the

store without paying for a cart-full of items, and (d) he believed Plaintiff was working with that

woman. (Id. at 8-9.) As to Defendant D’Ambro, Defendants argue that probable cause existed

when (a) he was informed that a larceny was in progress, and (b) he saw Defendant Cerminaro

struggling with Plaintiff upon his arrival at the scene. (Id. at 9-10.) As to Defendant Nicholson,

Defendants argue that there is no admissible evidence that she was involved in Plaintiff’s arrest,

given the fact that she was not informed of the incident until after Plaintiff had been taken into

police custody, and that there is no admissible evidence establishing that she had any intent to

confine Plaintiff. (Id. at 10.)

        Second, Defendants argue that summary judgment should be granted on Plaintiff’s

Eighth and Tenth Claims because (a) Plaintiff has not received a final outcome on the relevant

claims that is consistent with his innocence, and (b) there was probable cause to support his

criminal prosecution. (Id. at 10-14.) More specifically, Defendants argue that the charges

stemming from this incident were dismissed in satisfaction of a guilty plea on an unrelated

indictment (for which he received a substantial period of incarceration) and that such dismissal is

not consistent with Plaintiff’s innocence. (Id. at 10-11.) Defendants also argue that probable

cause for the prosecution exists as a result of (a) Plaintiff’s decision to resist arrest despite orders


                                                  11
from the Defendant officers, and (b) the fact that Plaintiff was indicted on these charges because

a grand jury indictment creates a presumption of probable cause. (Id. at 11-13.) Defendants

argue that there is no admissible evidence showing that the indictment was procured by fraud,

perjury, suppression of evidence, or other bad faith police conduct. (Id. at 13-14.)

        Third, Defendants argue that summary judgment should be granted on Plaintiff’s First

and Third Claims because the surveillance video shows that he resisted arrest throughout the

incident. (Id. at 15-20.) More specifically, Defendants argue that (1) Plaintiff was resisting, (2)

Defendant Cerminaro was initially outnumbered by Plaintiff and Ms. Pulluaim (who was

actively interfering with Defendant Cerminaro’s attempts to arrest Plaintiff), (3) neither Plaintiff

nor Ms. Pulluaim had been checked for weapons, (4) Defendant Cerminaro was aware that

Plaintiff had a history of being armed and that he had shot someone in the past, and (5)

Plaintiff’s hands were not visible to the officers while the struggle was taking place. (Id.)

Defendants argue that this combination of factors made the use of force reasonable.

        Fourth, Defendants argue that summary judgment should be granted on Plaintiff’s Ninth

Claim (for failure to train and supervise its officers). (Id. at 20-24.) As an initial matter,

Defendants argue that a municipal liability claim must be dismissed if all of the substantive

federal law claims against the officers are dismissed. (Id. at 20.) As to Defendant City of

Utica’s alleged failure to train Defendant Officers, Defendants argue that Utica police officers

are trained in the use of Tasers, Plaintiff has failed to provide evidence of any other incidents

that would indicate a lack of training, and Plaintiff has failed to identify a defect in the officers’

training. (Id. at 22-23.) As to Defendant City of Utica’s alleged failure to investigate Defendant

Officers’ conduct, Defendants argue that an internal investigation was in fact conducted into the

incident at issue. (Id. at 24.)

                                                  12
          Fifth, Defendants argue that Plaintiff’s Fifth Claim (for intentional infliction of emotional

distress) should be dismissed because it is merely duplicative of the claims for use of excessive

force and battery. (Id. at 24-27.)

          Sixth, Defendants argue that they should be found to be entitled to qualified immunity.

(Id. at 27-33.) More specifically, as to Plaintiff’s false arrest and malicious prosecution claims,

Defendants argue that there was arguable probable cause for their actions, and that there is no

clearly established principle that a police officer cannot arrest and prosecute an individual where

a shopkeeper has provided sworn testimony of a theft. (Id. at 30-32.) As to the claim of

excessive force, Defendants argue that there is no clearly established principle that a police

officer cannot use a Taser on an unsearched known felon whose hands are concealed and who is

failing to obey the officer’s commands. (Id. at 32-33.)

          Seventh, Defendants argue that Plaintiff’s Tenth Claim (asserting state law causes of

action) should be dismissed if the Court grants summary judgment on his federal claims because

those state law causes of action are analogous to (and duplicative of) the federal claims, other

than Plaintiff’s state law cause of action for malicious prosecution. (Id. at 34.)

                 2.      Extension of Response Deadline and Plaintiff’s Failure to Submit
                         Timely Response

          Despite receiving an extension of the response deadline from November 19, 2018, to

December 17, 2018, Plaintiff failed to file a response by that deadline. (See generally Docket

Sheet.)

                 3.      Defendants’ Reply Memorandum of Law

          In their reply memorandum of law, filed on December 26, 2018, Defendants make two

arguments. (Dkt. No. 178 [Defs’ First Reply Mem. of Law].) First, Defendants argue that their

                                                   13
motion for summary judgment should be granted based on Plaintiff’s failure to file a response

memorandum of law or otherwise oppose that motion. (Id. at 3-4.) Second, Defendants argue

that their asserted facts should be deemed to be true based on Plaintiff’s failure to file a response

to their statement of material facts. (Id. at 5.)

                4.      Second Extension of Response Deadline

        Out of special solicitude to Plaintiff, the Court granted Plaintiff a second extension of the

response deadline to January 24, 2019. (Dkt. No. 190.)

                5.      Defendants’ Second Reply Memorandum of Law

        In their second reply, filed on January 29, 2019, Defendants note that the extended

deadline for Plaintiff to file a response to Defendants’ motion for summary judgment had again

passed without the filing of any response. (Dkt. No. 191 [Def.’s Second Reply Mem. of Law].)

                6.      Plaintiff’s Response

        Out of yet another extension of special solicitude to Plaintiff, the Court accepted for

consideration Plaintiff’s response, received by the Clerk’s Office on February 7, 2019, but

purportedly dated January 23, 2019. (Dkt. No. 193.) However, to date, there is no indication in

the docket that any opposition memorandum of law has been received by the Clerk’s Office.

(See, generally, Docket Sheet.)

                7.      Defendants’ Third Reply Memorandum of Law

        In their third reply memorandum of law (filed with leave of the Court on February 22,

2019), Defendants make six arguments. (Dkt. No. 195, at 4-10 [Defs.’s Third Reply Mem. of

Law].) First, Defendants argue that Plaintiff has failed to comply with N.D.N.Y. Local Rule

7.1(a) by failing to submit an opposition memorandum of law. (Id. at 4.)


                                                    14
        Second, Defendants argue that summary judgment should be granted on Plaintiff’s false

arrest and malicious prosecution claims because he has failed to raise any doubts about the

veracity of Mr. Romney’s testimony, and has in fact admitted certain facts related to that

testimony in his response to the statement of material facts. (Id. at 5-6.)

        Third, Defendants argue that summary judgment should be granted on Plaintiff’s false

arrest and malicious prosecution claims also because probable cause is based only on what

information was available to the officers at the time of the arrest and prosecution; Defendants

were unaware of the alleged deal between Ms. Jones and Plaintiff regarding the use of Ms.

Jones’ Walmart giftcards and therefore that allegation is irrelevant to the probable cause

analysis. (Id. at 6.)

        Fourth, Defendants argue that summary judgment should be granted on Plaintiff’s

malicious prosecution claims because the indictment was dismissed in a manner that was not

indicative of Plaintiff’s innocence (i.e., in satisfaction of a guilty plea on other charges). (Id. at

7-8.)

        Fifth, Defendants argue that summary judgment should be granted on Plaintiff’s

malicious prosecution claims also because he does not dispute the validity of the grand jury

indictment, which creates a presumption of probable cause. (Id. at 8-9.)

        Sixth, Defendants argue that summary judgment should be granted on Plaintiff’s

excessive force claims because the use of force in this case was objectively reasonable. (Id. at 9-

10.) More specifically, Defendants argue that Plaintiff has not disputed that he failed to stop

resisting arrest after the first two uses of the Taser by Defendant Cerminaro, or that his hands

were underneath him during the struggle, which made it difficult for the officers to handcuff him.

(Id.)

                                                  15
II.     LEGAL STANDARD GOVERNING A MOTION FOR SUMMARY JUDGMENT

        Under Fed. R. Civ. P. 56, summary judgment is warranted if "the movant shows that

there is no genuine dispute as to any material fact and that the movant is entitled to a judgment

as a matter of law." Fed. R. Civ. P. 56(a). A dispute of fact is "genuine" if "the [record]

evidence is such that a reasonable jury could return a verdict for the [non-movant]." Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).8 As for the materiality requirement, a dispute of

fact is "material" if it "might affect the outcome of the suit under the governing law . . . . Factual

disputes that are irrelevant or unnecessary will not be counted." Anderson, 477 U.S. at 248.

        In determining whether a genuine issue of material fact exists, the Court must resolve all

ambiguities and draw all reasonable inferences against the movant. Anderson, 477 U.S. at 255.

In addition, "[the movant] bears the initial responsibility of informing the district court of the

basis for its motion, and identifying those portions of the . . . [record] which it believes

demonstrate[s] the absence of any genuine issue of material fact." Celotex v. Catrett, 477 U.S.

317, 323-24 (1986). However, when the movant has met its initial burden, the non-movant must

come forward with specific facts showing a genuine issue of material fact for trial. Fed. R. Civ.

P. 56(a), (c), (e).9



        8
                As a result, "[c]onclusory allegations, conjecture and speculation . . . are
insufficient to create a genuine issue of fact." Kerzer v. Kingly Mfg., 156 F.3d 396, 400 (2d Cir.
1998) [citation omitted]. As the Supreme Court has explained, "[The non-movant] must do more
than simply show that there is some metaphysical doubt as to the material facts." Matsushita
Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 585-86 (1986).
        9
                Among other things, Local Rule 7.1(a)(3) requires that the non-movant file a
response to the movant's Statement of Material Facts, which admits or denies each of the
movant's factual assertions in matching number paragraphs, and supports any denials with a
specific citation to the record where the factual issue arises. N.D.N.Y. L. R. 7.1(a)(3).

                                                  16
           Implied in the above-stated burden-shifting standard is the fact that, where a non-movant

willfully fails to respond to a motion for summary judgment, a district court has no duty to

perform an independent review of the record to find proof of a factual dispute–even if that non-

movant is proceeding pro se.10 (This is because the Court extends special solicitude to the pro se

litigant by ensuring that he or she has received notice of the consequences of failing to properly

respond to the motion for summary judgment.)11 As has often been recognized by both the

Supreme Court and Second Circuit, even pro se litigant must obey a district court’s procedural

rules.12

           Of course, when a non-movant willfully fails to respond to a motion for summary

judgment, "[t]he fact that there has been no [such] response . . . does not . . . [by itself] mean that

the motion is to be granted automatically." Champion v. Artuz, 76 F.3d 483, 486 (2d Cir. 1996).

Rather, as indicated above, the Court must assure itself that, based on the undisputed material

facts, the law indeed warrants judgment for the movant. Champion, 76 F.3d at 486; Allen v.

Comprehensive Analytical Group, Inc., 140 F. Supp.2d 229, 232 (N.D.N.Y. 2001) (Scullin, C.J.);

N.D.N.Y. L.R. 7.1(b)(3). What the non-movant's failure to respond to the motion does is lighten

the movant's burden.

           For these reasons, this Court has often enforced Local Rule 7.1(a)(3) by deeming facts set

forth in a movant's statement of material facts to be admitted, where (1) those facts are supported

by evidence in the record, and (2) the non-movant has willfully failed to properly respond to that

           10
                Cusamano v. Sobek, 604 F. Supp. 2d 416, 426 & n.2 (N.D.N.Y. 209) (Suddaby,
J.) (citing cases).
           11
                  Cusamano, 604 F. Supp. 2d at 426 & n.3 (citing cases).
           12
                  Cusamano, 604 F. Supp. 2d at 426-27 & n.4 (citing cases).

                                                   17
statement13–even where the non-movant was proceeding pro se.14

       Similarly, in this District, where a non-movant has willfully failed to respond to a

movant’s properly filed and facially meritorious memorandum of law, the non-movant is deemed

to have “consented” to the legal arguments contained in that memorandum of law under Local

Rule 7.1(b)(3).15 Stated another way, when a non-movant fails to oppose a legal argument

asserted by a movant, the movant may succeed on the argument by showing that the argument

possess facial merit, which has appropriately been characterized as a “modest” burden. See

N.D.N.Y. L.R. 7.1(b)(3) (“Where a properly filed motion is unopposed and the Court determined

that the moving party has met its burden to demonstrate entitlement to the relief requested

therein . . . .”); Rusyniak v. Gensini, 07-CV-0279, 2009 WL 3672105, at *1, n.1 (N.D.N.Y. Oct.

30, 2009) (Suddaby, J.) (collecting cases); Este-Green v. Astrue, 09-CV-0722, 2009 WL

2473509, at *2 & n.3 (N.D.N.Y. Aug. 7, 2009) (Suddaby, J.) (collecting cases).




       13
                Among other things, Local Rule 7.1(a)(3) requires that the non-movant file a
response to the movant's Statement of Material Facts, which admits or denies each of the
movant's factual assertions in matching numbered paragraphs, and supports any denials with a
specific citation to the record where the factual issue arises. N.D.N.Y. L. R. 7.1(a)(3).
       14
               Cusamano, 604 F. Supp. 2d at 427 & n.6 (citing cases).
       15
                 See, e.g., Beers v. GMC, 97-CV-0482, 1999 U.S. Dist. LEXIS 12285, at *27-31
(N.D.N.Y. March 17, 1999) (McCurn, J.) (deeming plaintiff’s failure, in his opposition papers, to
oppose several arguments by defendants in their motion for summary judgment as consent by
plaintiff to the granting of summary judgment for defendants with regard to the claims that the
arguments regarded, under Local Rule 7.1[b][3]; Devito v. Smithkline Beecham Corp., 02-CV-
0745, 2004 WL 3691343, at *3 (N.D.N.Y. Nov. 29, 2004) (McCurn, J.) (deeming plaintiff’s
failure to respond to “aspect” of defendant’s motion to exclude expert testimony as “a
concession by plaintiff that the court should exclude [the expert’s] testimony” on that ground).

                                                18
III.     ANALYSIS

         A.     Whether Probable Cause Existed for Plaintiff’s Arrest and Prosecution

         After careful consideration, the Court answers this question in the affirmative for the

reasons stated in Defendants’ memorandum of law. (Dkt. No. 173, Attach. 21, at 7-10 [Defs.’

Mem. of Law].) To those reasons, the Court adds the following analysis.

                1.      False Arrest/Imprisonment Claims

         As discussed above, Plaintiff alleges that his seizure, arrest, and imprisonment by

Defendants on September 18, 2013, was unlawful. In determining whether Plaintiff’s detention

and arrest were lawful, the relevant question is whether that arrest was supported by probable

cause.

         “‘In analyzing § 1983 claims for unconstitutional false arrest, we have generally looked

to the law of the state in which the arrest occurred.’” Jaegly v. Couch, 439 F.3d 149, 151 (2d Cir.

2006) (quoting Davis v. Rodriguez, 364 F.3d 424, 433 [2d Cir. 2004]). “Under New York law,

the existence of probable cause is an absolute defense to a false arrest claim.” Jaegly, 439 F.3d

at 152. “An officer has probable cause to arrest when he or she has ‘knowledge or reasonably

trustworthy information of facts and circumstances that are sufficient to warrant a person of

reasonable caution in the belief that the person to be arrested has committed or is committing a

crime.’” Id. (quoting Weyant v. Okst, 101 F.3d 845, 852 [2d Cir. 1996]). “This standard ‘is a

practical, nontechnical conception that deals with the factual and practical considerations of

everyday life on which reasonable and prudent men, not legal technicians, act.’” United States v.

Pabon, 871 F.3d 164, 174 (2d Cir. 2017) (quoting Maryland v. Pringle, 540 U.S. 366, 370

[2003]). The Court must examine the “totality of the circumstances [surrounding] a given arrest


                                                 19
. . . from the perspective of an objectively reasonable police officer, recognizing that the officer

is entitled to draw reasonable inferences on the basis of his prior experience.” Pabon, 871 F.3d

at 174. Notably, “probable cause can exist even where it is based on mistaken information, so

long as the arresting officer acted reasonably and in good faith in relying on that information.”

Bernard v. United States, 25 F.3d 98, 102 (2d Cir. 1994). “[A]n arresting officer’s state of mind

(except for the facts that he knows) is irrelevant to the existence of probable cause[;] . . . ‘[T]he

Fourth Amendment’s concern with reasonableness allows certain actions to be taken in certain

circumstances, whatever the subjective intent.’” Devenpeck v. Alford, 543 U.S. 146, 153 (2004)

(emphasis in original).

       Here, the admissible evidence in the record supports a finding of probable cause to arrest

Plaintiff for suspected involvement in a larceny. Specifically, it is undisputed that, at the time

Defendant Cerminaro approached Plaintiff outside the Walmart, Defendant Cerminaro had been

informed by Mr. Romney, a store security employee, that Plaintiff was helping Ms. Jones, who

had already been apprehended with a cart-full of Walmart goods that she had not purchased.

This assertion that Plaintiff was helping Jones with the larceny was based on Mr. Romney’s

observance of Plaintiff, Ms. Jones, and Ms. Pulluaim on the store’s surveillance monitors,

including his observance that the three combined all their goods into Ms. Jones’ cart before she

attempted to exit the store without paying. (Dkt. No. 173, Attach. 2, at 2.) The issue is not

whether Mr. Romney was correct in believing that Plaintiff was helping Ms. Jones, but rather

whether Defendant Cerminaro relied on the information provided by Mr. Romney reasonably

and in good faith. Plaintiff has not provided any argument or evidence to indicate that

Defendant Cerminaro’s reliance on Mr. Romney’s information was unreasonable. Therefore,


                                                  20
given Defendant Cerminaro’s knowledge of the report of a larceny at the Walmart and Mr.

Romney’s statement that, based on his observations, Plaintiff was helping Ms. Jones in

committing the larceny, Defendant Cerminaro had probable cause to believe that Plaintiff was

committing or had committed a crime at the time he made the decision to detain and/or arrest

Plaintiff. See Brogdon v. City of New Rochelle, 200 F. Supp. 2d 411, 421 (S.D.N.Y. 2002) (“A

law enforcement official ‘has probable cause to arrest if he received his information from some

person, normally the putative victim or eyewitness, who it seems reasonable to believe is telling

the truth.’”); Dukes v. City of New York, 879 F. Supp. 335, 340 (S.D.N.Y. 1995) (noting that the

plaintiff conceded that, “without more, identification by a witness may provide the necessary

justification for the arrest of a suspect”).

        Because Defendant Cerminaro had probable case to arrest Plaintiff for larceny, Plaintiff’s

Second, Fourth, Sixth, and Seventh Claims related to unlawful seizure and false imprisonment

must be dismissed, as must his Tenth Claim to the extent it alleges a state law claim of false

arrest and false imprisonment.

                2.      Malicious Prosecution Claims

        Defendants argue that they are entitled to summary judgment based on two specific

elements of Plaintiff’s malicious prosecution claims: (1) favorable termination; and (2) lack of

probable cause for commencing the prosecution. (Dkt. No. 173, Attach. 21, at 10-14 [Defs.’

Mem. of Law].) Having already found that probable cause existed to arrest Plaintiff as a matter

of law, the Court turns first to the element of probable cause.

        Much like it is to a claim of false arrest, “the existence of probable cause is a complete

defense to a claim of malicious prosecution in New York.” Manganiello v. City of New York,


                                                 21
612 F.3d 149, 161-62 (2d Cir. 2010). Additionally, “indictment by a grand jury creates a

presumption of probable cause” that can be rebutted “only ‘by evidence that the indictment was

procured by fraud, perjury, the suppression of evidence or other police conduct undertaken in

bad faith.’” Manganiello, 612 F.3d at 162 (quoting Savino v. City of New York, 331 F.3d 63, 72

[2d Cir. 2003]).

       “[T]he determination of probable cause in the context of malicious prosecution is

essentially the same as for false arrest, except that a claim for malicious prosecution must be

evaluated in light of the facts known or believed at the time the prosecution is initiated, rather

than the time of the arrest.” Deanda v. Hicks, 137 F. Supp. 3d 543, 574 (S.D.N.Y. 2015).

“Under New York law, where ‘probable cause existed for the arrest itself, a plaintiff pursuing a

malicious prosecution claim must establish that probable cause somehow dissipated between the

time of the arrest and the commencement of the prosecution.’” Deanda, 137, F. Supp. 3d at 574

(citing Betts v. Shearman, 751 F.3d 78, 82 [2d Cir. 2004]). “Facts that come available to the

officer after the initiation [of the prosecution], whether they confirm or belie the existence of

probable cause, are irrelevant to the inquiry.” Phillips v. DeAngelis, 571 F. Supp. 2d 347, 354

(N.D.N.Y. 2008) (Hurd, J.).

       Plaintiff admits in the Second Amended Complaint that he was indicted by a grand jury

in Oneida County on January 15, 2014, on charges of grand larceny in the fourth degree and

resisting arrest. (Dkt. No. 156, at ¶¶ 67-68 [Second Am. Compl.].) He also provided a copy of

the Indictment along with the Second Amended Complaint. (Dkt. No. 156, Attach. 1, at 4.)

Additionally, as discussed above in Part I.C. of this Decision and Order, it is undisputed that

Plaintiff was indicted on charges related to the September 18, 2013, incident at issue in this


                                                 22
litigation. This Indictment therefore creates a presumption of probable cause unless Plaintiff has

established a genuine dispute of material fact as to whether the Indictment was procured by

fraud, perjury, or other police misconduct. The Court finds that Plaintiff has not met the burden

to defeat this presumption.

       Plaintiff’s allegation in the Second Amended Complaint that, “[u]pon information and

belief, the indictment was founded on falsified, misrepresented, and withheld evidence; perjury

by police witnesses for not making complete statements of the facts surrounding the charges

made against [him] and acted in bad faith in doing so; and a lack of showing the intervening

facts that undermined any probable cause between the time of [his] arrest and subsequent

prosecution” is not sufficient to create a genuine dispute of material fact because he has offered

no evidence to substantiate these allegations. (Dkt. No. 156, at ¶ 69 [Second Am. Compl.].) In

particular, the Court finds nothing indicative of fraud, perjury, evidence suppression, or other

bad faith police conduct in the submitted evidence, including the police reports and the grand

jury minutes (which includes testimony from the individual Defendants). (Dkt. No. 173, Attach.

10.)

       Additionally, Plaintiff has not shown that probable cause dissipated in the time between

his arrest and the initiation of the criminal prosecution. The Supreme Court has recognized that

criminal proceedings are initiated “by way of formal charge, preliminary hearing, indictment,

information, or arraignment.” Rothgery v. Gillespie Cnty, Texas, 554 U.S. 191, 214 (2008); see

also Phillips, 571 F. Supp. 2d at 354 (“The requirement that a plaintiff show an initiation or

continuation of a criminal proceeding by the defendant may be satisfied by a showing that the

defendant filed formal charges and caused the plaintiff to be arraigned.”). The record shows that


                                                23
Plaintiff was indicted on January 15, 2014, and arraigned on January 23, 2014. (Dkt. No. 156, at

12-13 (Second Am. Compl.].) Consequently, these appear to be the latest dates from which the

initiation of the prosecution can be calculated.

       The only action that would potentially dissipate probable cause is Ms. Jones’ testimony at

her plea allocution; during this plea allocution, Ms. Jones stated, on the record, that Plaintiff had

“nothing to do with what [she] was doing,” i.e., that Plaintiff was not helping her with the

larceny and did not know that she planned to steal the items that were placed in her shopping

cart. (Dkt. No. 193, Attach. 4, at 43-45.) At a proceeding on March 19, 2014, the Government

moved to dismiss the Indictment, not only in satisfaction of a guilty plea on other charges, but

also because the Assistant District Attorney “believe[d] there would be evidentiary issues given

[Ms. Jones’] allocution.” (Dkt. No. 173, Attach. 7, at 3.) However, Ms. Jones’ plea allocution

did not occur until January 27, 2014, after Plaintiff had been indicted and arraigned. (Dkt. No.

193, Attach. 4.) Her allocution is therefore not relevant to the issue of whether probable cause

dissipated between the time of the arrest and the initiation of the prosecution. Phillips, 571 F.

Supp. 2d at 354.

       Although Ms. Jones testified in her deposition that she informed the officers that Plaintiff

was not involved in the larceny around the time of the arrest (Dkt. No. 193, Attach. 3, at 36:7-14;

37:14-24; 38:3-14; 38:23-39:4; 43:14-16 [Jones Dep.]), there is no admissible evidence in record

to substantiate that Ms. Jones made any kind of sworn statement to that effect before the

initiation of the criminal prosecution. Additionally, the record shows that it was Ms. Jones’

statements at the plea allocution, and not any previous statements, that appear to have been the

basis for the Assistant District Attorney’s determination that there were evidentiary issues


                                                   24
related to the prosecution. On the evidence available, the Court cannot say that Plaintiff has

shown that evidence became known to Defendants before initiation of the prosecution that would

have dissipated probable cause.

       For all of the above reasons, the Court grants Defendants’ summary judgment motion as

to Plaintiff’s Eighth Claim, and as to his Tenth Claim to the extent it asserts a malicious

prosecution claim under New York law.

       B.      Whether the Force Used by Defendants Was Excessive

       After careful consideration, the Court answers this question in the negative as to

Defendant Cerminaro’s initial physical interaction with Plaintiff and as to Defendant D’Ambro’s

physical intervention in that altercation for the reasons stated in Defendants’ memorandum of

law. (Dkt. No. 173, Attach. 21, at 15-20 [Defs.’ Mem. of Law].) However, the Court finds that

there is a genuine dispute of material fact as to Defendant Cerminaro’s use of his Taser for the

following reasons.

       “The Fourth Amendment prohibits the use of excessive force in making an arrest, and

whether the force is excessive is to be analyzed under that Amendment’s ‘reasonableness

standard.’” Outlaw v. City of Hartford, 884 F.3d 351, 366 (2d Cir. 2018). “The ‘proper

application’ of this standard ‘requires careful attention to the facts and circumstances of each

particular case, including the severity of the crime at issue, whether the suspect poses an

immediate threat to the safety of the officers or others, and whether he is actively resisting arrest

or attempting to evade arrest by flight.’” Outlaw, 884 F.3d at 366 (quoting Graham v. Connor,

490 U.S. 386, 396 [1989]). “Because ‘the Fourth Amendment test of reasonableness is one of

objective reasonableness’ . . . the inquiry is necessarily case and fact specific and requires

balancing the nature and quality of the intrusion on the plaintiff’s Fourth Amendment interests


                                                 25
against the countervailing governmental interests at stake.” Tracy v. Freshwater, 623 F.3d 90,

96 (2d Cir. 2010) (citations omitted). The Court is required to “evaluate the record ‘from the

perspective of a reasonable officer on the scene, rather than with the 20/20 vision of hindsight,’”

and to “‘make allowance for the fact that police officers are often forced to make split-second

judgments–in circumstances that are tense, uncertain, and rapidly evolving–about the amount of

force that is necessary in a particular situation.’” Tracy, 623 F.3d at 96. “Not every push or

shove, even if it may later seem unnecessary in the peace of a judge’s chamber, violates the

Fourth Amendment.” Graham, 490 U.S. at 397.

        The Court notes as an initial matter that the crime at issue at the time of arrest (larceny)

is neither violent nor particularly severe. This factor therefore does not weigh in favor of finding

that the physical force and use of a Taser was reasonable.

       As to the perceived dangers of the situation and immediate threat to officer safety, the

surveillance video shows that Ms. Pulluaim was not in her car as she stated in her deposition

testimony, but instead standing close to Plaintiff and Defendant Cerminaro at the time of the

initial physical contact; it also shows that she moved along with them throughout a large portion

of the time they were struggling near the side and rear of Ms. Pulluaim’s car. (Dkt. No. 173,

Attach. 18, 10:01:56-10:02:09.) Such evidence supports Defendant Cerminaro’s assertion that,

not only was he outnumbered by Plaintiff and Ms. Pulluaim at the relevant time, but that Ms.

Pulluaim was in a close enough proximity to potentially reach for his weapon while he was

engaged with Plaintiff. Additionally, it is undisputed that neither Plaintiff nor Ms. Pulluaim had

been checked for weapons by Defendant Cerminaro at the time the altercation took place.

Defendant Cerminaro has also stated that, at the time of the arrest, he knew of Plaintiff and was


                                                 26
aware that (a) Plaintiff had been known to be armed at times in the past, and (b) Plaintiff had

been previously arrested for shooting another person. (Dkt. No. 173, Attach. 15, at 3; Dkt. No.

173, Attach. 16, at 12.) All of these factors taken together support the use of force due to

concerns of immediate threats to officer safety.

       As to whether Plaintiff was resisting arrest, contrary to his assertion that he had turned

around and begun walking to Ms. Pulluaim’s car (and to Ms. Pulluaim’s testimony that Plaintiff

had already begun getting into the car) when Defendant Cerminaro grabbed him, the surveillance

video shows that Plaintiff had not begun to move or even obviously turn away from Defendant

Cerminaro at the time the initial contact between the two took place and Plaintiff was pushed up

against Ms. Pulluaim’s car. (Dkt. No. 173, Attach. 18, 10:01:55-10:01:58.) Additionally, as to

the portion of the encounter between when Defendant Cerminaro made the initial physical

contact and when Defendant Cerminaro and Plaintiff were tackled by Defendant D’Ambro, the

video establishes that Plaintiff was, at least to some extent, resisting Defendant Cerminaro’s

efforts to restrain him. (Dkt. No. 173, Attach. 18, 10:02:07-10:02:19 [showing the two moving

around the back of Ms. Pulluaim’s car and Plaintiff eventually appearing to fall partway to the

ground after the two have moved from one side of the car to the other].) Although the

surveillance video is pixilated and lacking clear detail, it sufficiently shows that Plaintiff and

Defendant Cerminaro were engaged in a physical struggle; however, it does not establish to what

extent the altercation was powered by resistance by Plaintiff or Defendant Cerminaro’s actions.

Additionally, the surveillance video shows that, at the moment Defendant D’Ambro tackled

Defendant Cerminaro and Plaintiff, the struggle between Defendant Cerminaro and Plaintiff had

intensified and become more uncontrolled as they moved away from Ms. Pulluaim’s car. (Dkt.

No. 173, Attach. 18, 10:02:14-10:02:21.)

                                                   27
       However, after Defendant D’Ambro tackled Defendant Cerminaro and Plaintiff, the three

moved halfway in front of Defendant Cerminaro’s police cruiser, obscuring the surveillance

camera’s view of the relevant events. (Dkt. No. 173, Attach. 18, 10:02:21-10:03:21.)

       With the above considerations in mind, the Court finds that the initial use of force by

Defendant Cerminaro and Defendant D’Ambro’s intervention by tackling both Defendant

Cerminaro and Plaintiff to the ground were objectively reasonable based on the evidence of

potential immediate threat and of some degree of resistance to arrest by Plaintiff.

       However, the Court finds that there is a genuine dispute of material fact as to whether

Defendant Cerminaro’s use of his Taser constitutes excessive force. In particular, because the

parties dispute whether Plaintiff continued resisting Defendants Cerminaro and D’Ambro while

he was on the ground and there is no video evidence to establish that fact one way or the other

(given that the three are for all intents and purposes blocked by Defendant Cerminaro’s police

cruiser at this point in the surveillance video), a reasonable jury could find that, with two officers

holding him down on the ground, use of a Taser was not necessary to subdue Plaintiff to

handcuff him and take him into custody, particularly given Plaintiff’s allegations that he was

experiencing significant back pain by that point in the altercation. See Garcia v. Dutchess Cnty,

43 F. Supp. 3d 281, 293 (S.D.N.Y. 2014) (denying summary judgment to the defendants due to a

genuine dispute of material fact as to whether the use of a Taser was excessive where, by the

time the Taser was used, the plaintiff had been taken to the floor, was being restrained by

multiple officers on the floor, and the plaintiff’s resistance had reduced to a more passive

resistance of keeping his arms underneath his body to make it more challenging for the officers

to handcuff him). As to whether the argued threat to officer safety posed by Plaintiff’s failure


                                                 28
(or, as Plaintiff argues, inability) to remove his arm from under his body justified the Taser use,

such question is more appropriately resolved by a factfinder outside of the context of a summary

judgment motion due to (a) questions of whether that threat was reasonably perceived under the

circumstances at this point in the altercation, and (b) the dispute of fact as to whether Plaintiff

was or was not able to move his arm in compliance with Defendant Officers’ orders while

Defendant D’Ambro holding him down.

       The Court notes that, in addition to the dispute of whether and to what extent Plaintiff

was resisting arrest after being knocked to the ground by Defendant Cerminaro and Defendant

D’Ambro, there is also a genuine dispute of material fact as to whether Defendant Cerminaro

warned Plaintiff he was going to use the Taser before he did so; Defendant Cerminaro has stated

that he did give a warning, while Plaintiff has stated that he did not. At least one court in this

Circuit has noted that the failure to warn before the use of a Taser can constitute excessive force

depending on the circumstances. See Whitfield v. City of Newburgh, 08-CV-8516, 2015 WL

9275695, at *16 (S.D.N.Y. Dec. 17, 2015) (citing out-of-circuit cases); see also Penree by

Penree v. City of Utica, New York, 694 F. App’x 30 (2d Cir. 2017) (noting that “[o]ur precedents

suggest that it is not excessive force to deploy tasers, after a warning, against arrestees who are

dangerous or resisting arrest”) (emphasis added).

       Lastly, even if it were found to be appropriate for Defendant Cerminaro to use the Taser

under the circumstances, there would still be a question as to whether it was reasonable for

Defendant Cerminaro to deploy the Taser specifically in dart mode rather than drive-stun mode

for the first cycle; this Court has previously recognized that drive-stun mode is a “less-intense”

option. See Lee v. City of Utica, New York, 10-CV-1446, 2013 WL 12140336, at *3 (N.D.N.Y.


                                                  29
Mar. 5, 2013) (Hurd, J.) (in distinguishing the relevant situation from a case in which Taser use

had been found to be reasonable, the Court noted that “Berger fully deployed the Taser

electrodes as opposed to using the less-intense ‘drive stun’ mode employed by the officers” in

the distinguishable case). This is particularly salient given the close proximity Defendant

Cerminaro had to Plaintiff at the time of the first Taser cycle and the fact that Plaintiff was

restrained also by Defendant D’Ambro at the time of all three Taser deployments. These factual

disputes further emphasize the unsuitability of granting summary judgment on this claim.

       Based on the above, the Court finds that Defendants are entitled to summary judgment on

Plaintiff’s First and Third Claims based on the initial encounter with Defendant Cerminaro and

Defendant D’Ambro’s physical contact with Plaintiff. However, summary judgment is denied as

to the portion of Plaintiff’s Third Claim based on Defendant Cerminaro’s use of the Taser.

       C.      Whether Plaintiff’s Fifth Claim for Intentional Infliction of Emotional
               Distress Should Be Dismissed

       After careful consideration, the Court answers this question in the affirmative for the

reasons stated in Defendants’ memorandum of law. (Dkt. No. 173, Attach. 21, at 24-27 [Defs.’

Mem. of Law].) To those reasons, the Court adds the following analysis.

       Under New York law, a claim of intentional infliction of emotion distress requires a

showing of (1) extreme and outrageous conduct, (2) the intent to cause severe emotional distress,

(3) a causal connection between the conduct and the injury, and (4) severe emotional distress.

Bender v. City of New York, 78 F.3d 787, 790 (2d Cir. 1996). Both New York courts and courts

in this Circuit have routinely held that intentional infliction of emotional distress cannot be used

as a substitute for an available traditional tort theory of recovery. Caravalho v. City of New

York, 13-CV-4174, 2016 WL 1274575, at *23 (S.D.N.Y. Mar. 31, 2016) (collecting cases).

                                                 30
Therefore, to the extent this claim is based on conduct giving rise to Plaintiff’s assault, battery,

or excessive force claims, it is duplicative of those claims. Caravalho, 2016 WL 1274575, at

*23; cf. Schoolcraft v. City of New York, 103 F. Supp. 3d 465, 521 (S.D.N.Y. 2015) (“Courts do

not dismiss IIED claims [as duplicative] whose substantiating conduct differs from those of other

causes of action.”).

        Plaintiff’s intentional infliction of emotional distress claim is based on the alleged use of

excessive force without any warning that such force was going to be used, in particular

Defendant D’Ambro’s tackling of Plaintiff and the use of the Taser, and the filing of the criminal

complaint against Plaintiff for resisting arrest. (Dkt. No. 156, at 30 [Second Am. Compl.].) The

excessive force conduct is subsumed by Plaintiff’s claims for use of excessive force and battery,

while the act of filing a criminal complaint against Plaintiff for resisting is subsumed by his

claims for malicious prosecution. Therefore, the Court finds that Plaintiff’s Fifth Claim is

duplicative of his other claims and must be dismissed.

        D.      Whether Defendants Cerminaro, D’Ambro, and Nicholson Are Immune
                from Suit Under the Doctrine of Qualified Immunity

        After careful consideration, the Court answers this question in the negative for this

purposes of this motion for summary judgment for the following reasons.

        “A government official sued in his individual capacity is entitled to qualified immunity

(1) if the conduct attributed to him was not prohibited by federal law . . . or (2) where that

conduct was so prohibited, if the plaintiff’s right not to be subjected to such conduct by the

defendant was not clearly established at the time it occurred . . . or (3) if the defendant’s action

was ‘objectively legally reasonable[] . . . in light of the legal rules that were clearly established at

the time it was taken.’” Manganiello v. City of New York, 612 F.3d 149, 164 (2d Cir. 2010)

                                                  31
(citations omitted). A right is clearly established where “the existing precedent place[s] the

conclusion that [the defendant] acted unreasonably in the[] circumstances beyond debate.”

Mullenix v. Luna, 136 S.Ct. 305, 309 (2015). The relevant question is whether the state of the

law at the time of the conduct gave Defendants “fair warning” that their actions against Plaintiff

were unconstitutional; there is no requirement that the facts of a precedential case be

“fundamentally similar” to establish that a right was clearly established. Hope v. Pelzer, 536

U.S. 730, 741 (2002). Put another way, the right must be “sufficiently clear that every

reasonable officer would have understood that what he was doing violated that right.” Mullenix,

136 S.Ct. at 308.

       “‘Whether a defendant officer’s conduct was objectively reasonable is a mixed question

of law and fact.’” Manganiello, 612 F.3d at 164 (quoting Zellner v. Summerlin, 494 F.3d 344,

367 [2d Cir. 2007]). “The fact finder must determine any disputed material facts, and on the

basis of the facts permissibly found, the court must decide ‘whether it was objectively reasonable

for the officer to believe that his conduct did not violate a clearly established right, i.e., whether

officers of reasonable competence could disagree as to the lawfulness of such conduct.’”

Manganiello, 612 F.3d at 165 (quoting Zellner, 494 F.3d at 367).

       Plaintiff’s only remaining federal claim is for the use of excessive force in Defendant

Cerminaro’s deployment of his Taser while Plaintiff was being held on the ground by Defendant

D’Ambro. The Court finds that it cannot conclude whether Defendant Cerminaro’s Taser use

violated a clearly established right or was objectively unreasonable based on the admissible

evidence currently in the record. As the Court noted previously, there remain genuine disputes

of material fact as to the degree to which Plaintiff was resisting arrest after being tackled to the


                                                  32
ground, and whether Defendant Cerminaro warned Plaintiff before deploying the Taser in dart

mode (the first instance of use). These unresolved issues of fact make it difficult, if not

impossible, to assess whether the specific conduct in this case is factually similar to existing

precedent. For example, prior to September 2013, the Second Circuit had found that use of

Tasers against protestors who had chained themselves to a barrel and refused to move was not

excessive force where (a) the officers had used other means that were ineffectual first, and (b)

they warned the protestors they were planning to use Tasers and gave the protestors a last

opportunity to leave voluntarily before the Tasers were deployed. Crowell v. Kirkpatrick, 400 F.

App’x 592, 595 (2d Cir. 2010). Here, the Court cannot determine whether a warning was given

and therefore cannot assess the extent of factual similarity with Crowell.16 Nor can the Court

determine whether the passive-resistance factual aspect of Crowell is present in this case given

the dispute as to how actively Plaintiff was resisting after he had been tackled to the ground.

These same disputes of fact (the question of resistence in particular) also prevent the Court from

being able to determine whether, even if the right was clearly established, Defendant Cerminaro

was objectively reasonable in believing his uses of the Taser were lawful, particularly in

choosing to use dart mode rather than drive-stun mode for the first cycle despite the fact that

Plaintiff was already restrained by Defendant D’Ambro.


       16
                The Court notes that the recent case of Penree by Penree v. City of Utica, New
York, 694 F. App’x 30 (2d Cir. 2017), more clearly states that “[o]ur precedents suggest that it is
not excessive force to deploy tasers, after a warning, against arrestees who are dangerous or
resisting arrest.” Penree, 694 F. App’x at 33 (emphasis added). However, this does not serve as
proof that the need for a warning was clearly established in September 2013, although Crowell
seems to suggest it was by noting the officers’ warning in that case as part of its analysis; it
certainly can be said provide fair warning that use of a Taser in a non-violent, passive-resistance
situation should involve a warning to the suspect before the Taser is deployed. Regardless, as
discussed above, there is a genuine dispute of material fact as to whether a warning was given
that cannot be resolved on this motion for summary judgment.

                                                 33
       For all of the above reasons, the Court denies Defendants’ motion for summary judgment

to the extent it is based on the issue of whether the doctrine of qualified immunity applies.

However, because disputes of fact remain, Defendants will be permitted to raise this issue again

at trial should they wish to do so.

       E.      Whether Defendant City of Utica Should Be Subject to Municipal Liability

       After careful consideration, the Court answers this question in the negative for the

reasons stated in Defendants’ memorandum of law. (Dkt. No. 173, Attach. 21, at 20-24 [Defs.’

Mem. of Law].) To those reasons, the Court adds the following analysis.

       The Court notes as an initial matter that Defendant City of Utica cannot be held liable

under a theory of municipal liability on any of the claims that the Court has already dismissed.

See Burgess v. DeJoseph, 725 F. App’x 36, 40 (2d Cir. 2018) (affirming the district court’s

dismissal of plaintiff’s municipal liability claim where the underlying constitutional violations

were dismissed); Gomez v. Cty. of Westchester, 649 F. App’x 93, 96 (2d Cir. 2016) (“[B]ecause

Gomez failed to plausibly allege an underlying constitutional violation, the district court

properly dismissed his claims for municipal liability.”); Golian v. New York City Admin. for

Chidren Servs., 282 F. Supp. 3d 718, 733 n.9 (S.D.N.Y. 2017) (dismissing plaintiff’s claim for

municipal liability where it had already dismissed the underlying constitutional claim).

However, because Plaintiff’s federal claim for use of excessive force related to the Taser use has

survived Defendants’ motion for summary judgment, the Court must assess whether there is a

basis for imposing municipal liability on that claim.

       In his Second Amended Complaint, Plaintiff alleges that Defendant City of Utica should

be held liable for the actions of the officer Defendants in that they (1) encouraged, tolerated,


                                                 34
ratified, and were deliberately indifferent to unconstitutional policies, patterns, practices, and

customs of the Utica Police Department, and (b) failed to adequately train, supervise, investigate,

and/or discipline officers of the Utica Police Department. (Dkt. No. 156, at 42-43 [Second Am.

Compl.].)

       To establish municipal liability based on acts of a public official under 42 U.S.C. § 1983,

Plaintiff must show that (1) the actions were taken under the color of law, (2) there was a

deprivation of a constitutional or statutory right, (3) causation, (4) damage, and (5) that an

official policy of the municipality caused the constitutional injury. Roe v. City of Waterbury,

542 F.3d 31, 36 (2d Cir. 2008) (citing Monell, 436 U.S. at 690-91). “Official municipal policy

includes the decisions of a government’s lawmakers, the acts of its policymaking officials, and

practices so persistent and widespread as to practically have the force of law.” Connick, 563

U.S. at 60. Additionally, “[i]n order for municipal nonfeasance–e.g., the failure to train, to

supervise, or to discipline–to give rise to Monell liability, the alleged municipal failure must

‘amount[] to deliberate indifference to the rights of persons with whom the [municipal

employees] come into contact.’” Ameduri v. Vill. of Frankfort, 10 F. Supp. 3d 320, 340

(N.D.N.Y. 2014) (Mordue, J.) (quoting City of Canton v. Harris, 489 U.S. 378, 388 [1989]).

“‘Deliberate indifference is a stringent standard of fault, requiring proof that a municipal actor

disregarded a known or obvious consequence of his action.’” Connick v. Thompson, 563 U.S.

51, 61-62 (2011). “The operative inquiry is whether those facts demonstrate that the

policymaker’s inaction was the result of ‘conscious choice’ and not ‘mere negligence.’” Cash v.

Cnty of Erie, 654 F.3d 324, 334 (2d Cir. 2011); see also Benacquista v. Spratt, 217 F. Supp. 3d

588, 600-01 (N.D.N.Y. 2016) (Hurd, J.) (“‘To establish deliberate indifference[,] a plaintiff must


                                                 35
show that a policymaking official was aware of constitutional injury, or the risk of constitutional

injury, but failed to take appropriate action to prevent or sanction violations of constitutional

rights.’”).

        The Court finds that Plaintiff has failed to provide any evidence to substantiate his

allegations that Defendant City of Utica had any policy or custom that caused Plaintiff’s alleged

constitutional injury. Specifically, he has not provided evidence showing that Defendant City of

Utica had any self-made policy or that actions similar to the ones taken by the officer Defendants

here were so persistent and widespread so as to constitute a de facto policy. Notably, Plaintiff

has not adduced evidence of any previous similar incidents committed by either the officer

Defendants or the members of the Utica Police Department as a whole. Nor do statements in the

depositions of Plaintiff and Ms. Pulluaim that Defendant Cerminaro had stopped Plaintiff and

engaged in a heated verbal confrontation with him not long before September 18, 2013, establish

that there was a pattern of unconstitutional conduct.

        Similarly, as to Plaintiff’s allegations of failure to train, supervise, investigate, and/or

discipline the officer Defendants, there is no admissible evidence in the record establishing any

way in which Defendant City of Utica failed to train or supervise its officers. Additionally, it is

undisputed that the Utica Police Department conducted an investigation into the relevant use of

force, and, because that investigation found that the use of force was justified, reasonable, and

consistent with Department policies, there was no basis for discipline. (Dkt. No. 173, Attach. 3,

at 14.) Lastly, Plaintiff has not shown that Defendant City of Utica was aware of any

unconstitutional conduct, much less that it was deliberately indifferent to it. Simply put,

Plaintiff’s wholly unsubstantiated allegations are not a sufficient basis on which to hold

Defendant City of Utica liable under a theory of municipal liability.

                                                   36
       For all of the above reasons, the Court finds that Plaintiff’s Ninth Claim against

Defendant City of Utica must be dismissed.

       F.      Whether Plaintiff’s Remaining State Law Claim for Battery Based on Use of
               the Taser Should Be Dismissed

       After careful consideration, the Court answers this question in the negative for the

following reasons.

       Based on the Court’s findings throughout this Decision and Order so far, the only

remaining state law claim asserted by Plaintiff is one for civil battery. Under New York law,

“[t]o recover damages for battery, a plaintiff must prove that there was bodily contact, made with

intent, and offensive in nature.” Gutierrez v. McGrath Mgmt. Servs., Inc., 59 N.Y.S.3d 52, 55

(N.Y. App. Div. 2d Dept. 2017). Contact made during an unlawful arrest is actionable as

battery. Johnson v. Suffolk Cnty Police Dept., 665 N.Y.S.2d 440, 440-41 (N.Y. App. Div. 2d

Dept. 1997); accord, Boyler v. City of Lackawanna, 287 F. Supp. 3d 308, 325 (W.D.N.Y. 2018);

Remley v. New York, 665 N.Y.S.2d 1005, 1008 (N.Y. Ct. of Claims 1997). “‘An arrest is lawful

if made pursuant to a warrant or based upon probable cause,’” and “‘[a] lawful arrest is not an

assault or battery under New York law, provided the force used was reasonable.’” Boyler, 287

F. Supp. 3d at 325-26. Notably, except for the federal requirement that the tort be committed

under the color of state law “the essential elements of excessive force [under 42 U.S.C. § 1983]

and state law assault and battery claims are substantially identical.” Warr v. Liberatore, 270 F.

Supp. 3d 637, 653 (W.D.N.Y. 2017); accord, Marcano v. City of Schenectady, 38 F. Supp. 3d

238, 263 (N.D.N.Y. 2014) (McAvoy, J.).

       As already discussed in detail related to Plaintiff’s false arrest and malicious prosecution

claims, Defendants had probable cause to arrest Plaintiff on September 18, 2013. His arrest was

                                                37
therefore lawful, and he consequently must show that the force used in effecting that arrest was

unreasonable in order to succeed on his battery claim. See Bennett v. New York City Housing

Auth., 665 N.Y.S.2d 91, 92 (N.Y. App. Div. 2d Dept. 1997) (“The existence of probable cause

for the injured plaintiff’s arrest does not bar causes of action sounding in assault and battery

based on the use of excessive force.”). The Court has already determined that the amount of

force used was reasonable, with the exception of Defendant Cerminaro’s use of his Taser, a

finding which also applies to Plaintiff’s state law claim for battery. Therefore, Plaintiff’s Tenth

Claim survives only as to his allegation that Defendant Cerminaro’s use of the Taser constituted

a battery. See Warr, 270 F. Supp. 3d at 654 (denying a motion for summary judgment as to a

state law assault and battery claim premised on the use of excessive force where the Court had

found genuine issues of material facts related the federal use of excessive force claim); Marcano,

38 F. Supp. 3d at 264 (denying summary judgment on a state law battery claim because, as with

the federal excessive force claim, the Court found questions of fact as to whether the defendants’

actions were reasonable under the circumstances).

       ACCORDINGLY, it is

       ORDERED that Defendants’ motion for summary judgment (Dkt. No. 173) is

GRANTED in part and DENIED in part; and it is further

       ORDERED that ALL of Plaintiff’s claims are DISMISSED, EXCEPT for the

following three claims:

       (a)     Plaintiff’s Third Claim based on Defendant Cerminaro’s use of the Taser; and

       (b)     Plaintiff’s Tenth Claim based on Defendant Cerminaro’s use of the Taser;

       (c)     Defendants Cerminaro, D’Ambro, and City of Utica’s counterclaims for state law

               assault and battery against Plaintiff; and it is further


                                                  38
       ORDERED that Defendant Nicholson is DISMISSED from this action; and it is further

       ORDERED that Pro Bono Counsel be appointed for the Plaintiff for purposes of trial

only; any appeal shall remain the responsibility of the plaintiff alone unless a motion for

appointment of counsel for an appeal is granted; and it is further

       ORDERED that upon assignment of Pro Bono Counsel, a pretrial conference with

counsel will be scheduled in this action, at which time the Court will schedule a trial date. The

parties are directed to appear at that pretrial conference with settlement authority.

Dated: May 1, 2019
       Syracuse, NY
                                              ________________________________
                                              Hon. Glenn T. Suddaby
                                              Chief U.S. District Judge




                                                 39
